ON APPLICATION POE EEHEAEING.
In the brief filed in support of the appellant's application for a rehearing as to the reversal of the part of the judgment of the trial court Avhich imposed a sentence of imprisonment in the penitentiary and the remandment of the cause for the imposition of a sentence authorized by Ieav, it is urgently contended that the ruling made in the case of Ex parte Lange, 18 Wall. 163, 21 L. Ed. 872, and the opinion rendered in support of that ruling, demonstrate the incorrectness of conclusions stated by us in disposing of the feature of the case just mentioned. We think that the opinion rendered in the recent case of Ex parte Spencer, 228 U. S. 652, 33 Sup. Ct. 709, 57 L. Ed. 1010, furnishes a. sufficient an-SAver to this contention. What Avas said in that opinion shows that the facts in the case of Ex parte Lange were materially different from those in the case at bar, and that such a ruling as Avas made in that case would not be a proper one in a case situated as the one at bar was when the judgment of reversal was rendered. The case of Ex parte Lange was there recognized as one of a subsequent sentence being unauthorized because there Avas a legal part of the former sentence which had already been satisfied, the court saying of that case: “In that case a circuit court of the United States imposed a sen*99tence of a fine of $200 and one year’s imprisonment, the statute authorizing only a fine or imprisonment. The fine was paid, and on the next day the prisoner was brought before the court by habeas corpus and an order was entered vacating the former judgment and the prisoner again sentenced to one year’s imprisonment. It was held that the court had not the power to vacate the judgment and resentence the prisoner; that such action was double punishment for his offense, the legal part of the former sentence having been satisfied. It was further held that the judgment was void, not merely erroneous, and that the prisoner was entitled to be discharged, upon petition in habeas corpus.” And it was held in Ex parte Spencer that the result which was proper under the facts presented in the case of Ex parte Lange could and should be avoided, where the unauthorized sentence complained of is the subject of review by an appellate court, which is vested with the power to change or modify it or to reverse the judgment, with directions for the imposition of a lawful sentence. In this connection it was said: “When the orderly procedure of appeal is employed, the case is kept within the control and disposition of the courts, and, if the judgment be excessive or illegal, it may be modified or changed and complete justice done, as we have said, to the prisoner and the penalties of the law satisfied as well.” In the case at bar, the term at which the former judgment of affirmance had been rendered not having-expired, the power conferred by the appeal upon this court to review the judgment appealed from and to reverse that judgment in whole or as to any part of it which might be found not to be in conformity with the law remained unimpaired up to the time of the reversal of a part of that judgment and the remandment of the cause. While the case remained in this .situation, this *100court could not be deprived of its power to change or modify its former judgment by the conduct of the appellant in refraining from making in this court any complaint of the judgment appealed from, because of the illegality of part of the sentence which it imposed, and then, when the sentence, the illegality of which he had not called to the attention of this court, was put into execution, availing himself of that ground of objection on a petition in habeas corpus to another court. The writ of habeas corpus is not to be permitted to be used to obtain a discharge from an illegal restraint, so long as the party complaining may be protected against it by an appellate court which still retains the power to require a legal sentence to be substituted for the illegal one which is complained of.
Application for rehearing overruled.